Every entry by one into the dwelling-house of another, against the will of the occupant, is a trespass, unless warranted by such authority in law as will justify the entry. And the action of trespass is the only proper form of action which the party complaining can legally maintain in such case.
Whether the warrant under and by virtue of which the defendants justify their entry into the dwelling-house of the plaintiff will amount to a complete justification or not depends on facts not now before the Court.
As the Court is of opinion that the form of the action is proper, it is unnecessary to decide the second question stated in the case sent up.
Rule made absolute, and new trial granted. *Page 83 
(105)